TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00845-CV


                                       In re Chavela V. Crain


                                         J. C. C., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




          FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-12-000387, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                             ORDER TO SHOW CAUSE


PER CURIAM

                This is a contempt proceeding ancillary to the appeal of J. C. C. The subject of

this proceeding is court reporter Chavela V. Crain, who has failed to comply with this Court’s

order to file the reporter’s record.

                On January 7, 2014, we ordered Crain to file the record by January 17, 2014, and

cautioned her that failure to file the record by that date could require her to show cause why she

should not be held in contempt of court.

                Therefore, it is hereby ordered that Chavela V. Crain shall appear in person

before this Court on Thursday, February 6, 2014, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in
Austin, Travis County, Texas, to show cause why she should not be held in contempt and have

sanctions imposed for her failure to obey our January 7, 2014 order. This order to show cause

will be withdrawn and Crain will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of the Court receives the complete reporter’s record on or before

February 3, 2014.

              It is ordered on January 23, 2014.



Before Justices Puryear, Goodwin and Field